Citation Nr: 0033238	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975, and from March 1976 to March 1977.

This appeal arises from a rating decision of January 1998 
from the Winston-Salem, North Carolina, Regional Office (RO).  
A notice of disagreement was received in June 1998, a 
statement of the case was issued in June 1999, and the 
substantive appeal was received in July 1999.  The veteran 
presented testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2000.


REMAND

The veteran's service medical records from his first period 
of service show that, in July 1973, he had improved (from 
what disorder is not evident) on Mellaril.  A clinical record 
dated August 15, 1974, notes an impression of immature 
personality.  An August 21, 1974, clinical record notes that 
medications had not controlled the veteran's anxiety 
reaction.  The service medical records further show that he 
was prescribed Valium and Librium, and the last prescription 
for Valium was refilled in August 1975.  The July 1975 report 
of medical examination for release from active duty does not 
indicate any psychiatric abnormality.  

The February 1976 report of medical history at entry into his 
second period of service notes the veteran denied having 
depression or excessive worry, or nervous trouble of any 
sort.  The February 1976 report of medical examination shows 
that psychiatric evaluation was normal.  Clinical record 
entries in April 1976, May 1976, and January 1977 show 
refills of Valium prescriptions.  A January 4, 1977, 
neuropsychiatry consultation indicates the veteran did not 
have signs of neurosis or psychosis.  A January 19, 1977, 
consultation report indicates the veteran had made 
professions of sexual perversion and desired separation from 
military service.  The report notes there was no evidence of 
mental illness.  The March 1977 report of medical history for 
discharge from his second period of service indicates the 
veteran denied having depression or excessive worry, or 
nervous trouble of any sort.  The March 1977 report of 
medical examination shows the psychiatric evaluation was 
normal.  

A Department of Veterans Affairs (VA) hospital discharge 
summary for hospitalization from August through September 
1977 shows diagnoses of depressive neurosis in a schizoid 
personality, periodic excessive drinking, and marijuana 
abuse.  An April 1978 VA hospital summary notes diagnoses of 
depressive neurosis in a schizoid personality, episodic 
excessive drinking, and marijuana abuse.  A January 1981 VA 
hospital summary notes a diagnosis of alcohol dependence, and 
two 1989 VA hospital summaries show a diagnosis of continuous 
alcohol dependence.  Other VA medical records show diagnoses 
including post-traumatic stress disorder, dysthymic disorder, 
alcohol dependence, bipolar disorder, dysthymic disorder, 
anxiety disorder, depressive neurosis, and cyclothymic 
disorder.

As noted above, there are indications of psychiatric symptoms 
during both periods of service and following service.  
However, the veteran has not received a VA examination to 
obtain an opinion as to whether the symptoms and treatment of 
the symptoms that were noted in service were the beginning or 
onset of a psychiatric disorder.  We note that, in addition, 
the veteran has received differing psychiatric diagnoses.  
Therefore, it is necessary to ascertain whether any 
psychiatric disorder that the veteran may currently have is 
related to the symptoms noted during service.  Accordingly, 
this case must be returned to the RO for examination of the 
veteran.

The veteran's service medical records for his first period of 
service show he was scheduled for a psychiatry consultation 
in August 1973.  Additionally, an October 1973 consultation 
requested a psychiatry evaluation of the veteran.  However, 
the service medical records do not contain a report of an 
August 1973 psychiatric consultation.  Records of any 
psychiatric evaluations of the veteran during this period of 
service may provide probative evidence related to his claim.  
Psychiatric treatment and evaluation records are not 
necessarily filed with the service medical records, but may 
be found by request to the treating facility, by date.  See 
M21-1, Part III, Para. 4.17f(2).  Therefore, this case will 
be returned to the RO to request service mental hygiene 
records.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the National 
Personnel Records Center provide records of 
mental hygiene treatment and evaluation of 
the veteran from August 1973 to October 1973 
at the Norfolk Naval Air Station Branch 
Clinic of the Naval Regional Medical Center, 
Portsmouth, Virginia.

2.  Following receipt of the above, the RO 
should request that the veteran be scheduled 
for a VA psychiatric examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
specifically requested to render a diagnosis 
as to any psychiatric disorder that may be 
present.  If a psychiatric disorder is 
diagnosed, the examiner is to render an 
opinion, based upon a review of the VA 
medical records and the service medical 
records in the claims file, as to whether any 
current psychiatric disorder had its onset 
during service.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder, to include a copy of this 
Remand, must be made available to the 
examiner for review prior to evaluation of 
the veteran.

3.  Following completion of the above, The RO 
should review the veteran's claim and 
determine whether service connection for a 
psychiatric disorder can be granted.  The RO 
should conduct any additional evidentiary 
development and/or comply with any additional 
procedures under the Veterans Claims 
Assistance Act of 2000 that may be deemed 
necessary.

The Board of Veterans' Appeals (Board) intimates no opinion 
as to the outcome of this case.  The veteran need take no 
action until so informed.  The purposes of this REMAND are to 
obtain additional evidence and to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



